Execution Version


AMENDMENT to THE SUPPLY AND OFFTAKE AGREEMENT
THIS AMENDMENT to THE SUPPLY AND OFFTAKE AGREEMENT (this “Amendment”), dated as
of February 1, 2013, is made between J. Aron & Company, a general partnership
organized under the laws of New York (“Aron”) located at 200 West Street, New
York, New York 10282-2198, and Alon Supply Inc., a corporation organized under
the laws of Delaware (the “Company”), located at 12700 Park Central Dr., Suite
1600, Dallas, Texas 75251 (each referred to individually as a “Party” or
collectively as the “Parties”).
RECITALS
Aron and the Company are parties to that certain Supply and Offtake Agreement
dated as of May 30, 2012 (the “S&O Agreement”) pursuant to which Aron has agreed
to procure crude oil and other petroleum feedstocks for the Company for use at
the Refinery and purchase all refined products produced by the Refinery (other
than certain excluded products); and
Aron and the Company wish to amend certain terms and conditions of the S&O
Agreement and accordingly, agree as follows:
Article I.Definitions; Interpretation
Section 1.01    Terms Defined in S&O Agreement.
(a)    Defined Terms. All capitalized terms used in this Amendment (including in
the Recitals hereto) and not otherwise defined herein shall have the meanings
assigned to them in the S&O Agreement.
(b)    Interpretation. The rules of construction set forth in Section 1.2 of the
S&O Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.
Article II.Amendments to the S&O Agreement
Section 2.01    Amendments. Upon the effectiveness of this Amendment, the S&O
Agreement shall be amended as follows:
(a)    By deleting the text of the definition of “Monthly Crude Price” from
Section 1.1 of the S&O Agreement and replacing it with the following:
“Monthly Crude Price” means, with respect to the Net Crude Sales Volume for any
month, the volume weighted average price per barrel specified in the related
Procurement Contracts under which Aron acquired or sold such barrels in such
Month.
(b)    By deleting the text of the definition of “Monthly Crude Receipts” from
Section 1.1 of the S&O Agreement and replacing it with the following:



--------------------------------------------------------------------------------


“Monthly Crude Receipts” has the meaning specified in Schedule C.


(c)    By deleting the text of the definition of “Procurement Contract” from
Section 1.1 of the S&O Agreement and replacing it with the following:
“Procurement Contract” means any procurement contract entered into by Aron for
the purchase or sale of Crude Oil to be processed or sold at the Refinery, which
may be either a contract with any seller or purchaser of Crude Oil (other than
the Company or an Affiliate of the Company) or a contract with the Company, or
such other contract to the extent the Parties deem such contract to be a
Procurement Contract for purposes hereof.
 
(d)    By deleting the text of the definition of “Product Storage Tanks” from
Section 1.1 of the S&O Agreement and replacing it with the following:
“Product Storage Tanks” means any of the tanks at the Refinery that store
Products and are listed on Schedule E as such, including those tanks made
available to PPC pursuant to the Terminal Lease entered into on June 1, 2010
between Equilon Enterprises LLC and Alon Bakersfield Property, Inc., and any
other product storage tanks owned by the Company, PPC or any of their Affiliates
and listed on Schedule E as such.
(e)    By deleting the text of the definition of “Transported Quantities” from
Section 1.1 of the S&O Agreement and replacing it with the following:
“Transported Quantities” means the aggregate volume of Crude Oil transported via
truck or rail to and from those Crude Tanks located at the portions of the
Refinery in Paramount, California and Long Beach, California, as per the
“Available Volume” tab in the “PPC Daily Inventory Report” specified in Schedule
H, unless Aron determines, based on its reasonable judgment (which may include
the judgment of Supplier’s Inspector), that the volumes reflected in such tab
are not sufficiently reliable or accurate, in which case the parties shall agree
to and implement an alternative method satisfactory to Aron for determining and
reporting the foregoing volumes.
(f)    By inserting as new definitions in Section 1.1, in the appropriate
alphabetical order, the following:
“Estimated Cumulative Net Crude Sales” for any day shall be the sum of the
Estimated Daily Net Crude Sales for the relevant “True Up Date” as per Schedule
G; provided that (i) for any Split True Up Invoice, the Estimated Cumulative Net
Crude Sales will be equal to the sum of the Estimated Daily Net Crude Sales for
both relevant True Up Dates, (ii) for any invoice that corresponds to a new
“True Up Date” and does not immediately follow a Split True Up Invoice, the
Estimated Cumulative Net Crude Sales will equal the Estimated Daily Net Crude
Sales, (iii) For any invoice immediately following a Split True Up Invoice, the
Estimated Cumulative Net Crude Sales will equal the “True Up Factor” for the
applicable “True

2

--------------------------------------------------------------------------------


Up Date” from the Split True Up Invoice multiplied by the Estimated Daily Net
Crude Sales from the Split True Up Invoice plus the current Estimated Daily Net
Crude Sales.


“Estimated Daily Crude Refund Value” for any day shall be the Estimated
Cumulative Net Crude Sales for the previous “Invoice Date” as per Schedule G,
multiplied by the Daily Price for the previous “Invoice Date”; provided that (i)
for any Split True Up Invoice, the Estimated Daily Crude Refund Value will be
equal to the foregoing amount, (ii) for any invoice that corresponds to a new
“True Up Date” and does not immediately follow a Split True Up Invoice, the
Estimated Daily Crude Refund Value will be zero and (iii) for any invoice
immediately following a Split True Up Invoice, the Estimated Daily Crude Refund
Value will equal the “True Up Factor” for the applicable “True Up Date”
multiplied by the Estimated Daily Net Crude Sales from the Split True Up Invoice
multiplied by the Daily Price from the Split True Up Invoice.


“Split True Up Invoice” means any invoice that as per Schedule G has two “True
Up Dates”, in which case the “True Up Factor” used to allocate volumes and
settlement values between the two True up Dates shall not be equal to 1.


(g)    By amending and restating Sections 3.1 and 3.2 of the S&O Agreement in
their entirety to read as follows:
3.1 Term. This Agreement shall become effective on the Effective Date and,
subject to Section 3.2, shall continue for a period starting at 00:00:01 a.m.,
PST on the Commencement Date and ending at 11:59:59 p.m., PST on May 31, 2019
(the “Term”; the last day of such Term being herein referred to as the
“Expiration Date”, except as provided in Section 3.2 below).


3.2 Changing the Term. Aron may elect to terminate this Agreement early
effective on May 31, 2016, May 31, 2017 or May 31, 2018 and the Company may
elect to terminate this Agreement early effective on May 31, 2018; provided that
no such election shall be effective unless the Party making such election (i)
gives the other Party at least six (6) months prior notice of any such election
pursuant to Article 26, (ii) concurrently exercises its right (or in the case of
the Company, causes ARKS to exercise its rights) to terminate the ARKS Supply
and Offtake Agreement and (iii) concurrently exercises its right (or in the case
of the Company, causes Alon USA, LP to exercise its rights) to terminate the Big
Spring Supply and Offtake Agreement effective as of the same early termination
date elected for this Agreement. If any early termination is properly elected
pursuant to the preceding sentence, the effective date of such termination shall
be the “Early Termination Date.”


(h)    By deleting the text of Section 6.4 and replacing it with the following:
6.4 Crude Purchase Fee. As used herein:

3

--------------------------------------------------------------------------------




(a) For any month, the “Crude Purchase Fee” shall equal the sum of (A) the
product of (1) Level One Fee per barrel and (2) the Reduced Fee Barrels for such
month, plus (B) the product of (1) Level Two Fee per barrel and (2) the greater
of (x) zero and (y) the Actual Monthly Crude Run for such month minus the
Reduced Fee Barrels for such month, minus (C) if a Monthly Procurement Shortfall
exists for such month, the product of the Shortfall Procurement Barrels for such
month and Adjustment Fee per Barrel.
(b) “Reduced Fee Barrels” means, for any month, whichever of the following is
the smallest quantity: (i) the Actual Monthly Crude Run for such month, (ii) the
Designated Company-Sourced Barrels for such Month and (iii) seventeen thousand
(17,000) Barrels; provided that in no event shall the foregoing be less than
zero.
(c) “Actual Monthly Crude Run” means, for any month, the Net Crude Sales Volume
for such month plus the aggregate quantity of those Other Barrels that are
actually delivered and received at the Crude Storage Tanks during such month.
(d) A “Monthly Procurement Shortfall” shall exist, for any month, if the
Procurement Contracts providing for delivery during such month do not, in the
aggregate, result in deliveries that equal or exceed an average of fifty
thousand (50,000) Barrels per day.
(e) If a Monthly Procurement Shortfall exists for any month, then the “Shortfall
Procurement Barrels” for such month shall equal the lesser of (i) fifty thousand
(50,000) Barrels minus the average daily quantity of Barrels that are
contemplated to be delivered under Procurement Contracts during such month
multiplied by the number of days in such month and (ii) the average daily
quantity of Barrels that were delivered under the Rejected Procurement Contracts
for such month multiplied by the number of days in such month, minus the Other
Rejected Barrels for such month.
(f) “Rejected Procurement Contract” means, for any month, a contract that was
first proposed as a Procurement Contract by the Company pursuant to Section
5.3(b) that contemplated deliveries during such month, was proposed to Aron no
later than the last Business Day prior to the scheduling day for such month
which Aron rejected and was entered into by the Company; provided that such
contract shall only constitute a Rejected Procurement Contract if the economic
and other material terms thereof are no more favorable to the Company than the
economic and other materials terms thereof in the proposed Procurement Contract
offered to Aron and if Aron had a period of at least two weeks following the
initial date on which such contract was proposed in which to determine whether
or not to enter into or reject such contract.
(g) Those Designated Company-Sourced Barrels for any month that are not
delivered under Rejected Procurement Contracts constitute the “Primary Company

4

--------------------------------------------------------------------------------


Barrels” for such month. If the Reduced Fee Barrels for such month exceed the
Primary Company Barrels for such month, then such excess shall be the “Other
Rejected Barrels” for such month.
(h) For any month, the “Counterparty Crude Sales Fee” shall equal the product of
(A) Monthly Crude Procurement Sale Volume and (B) the counterparty level fee as
determined on a monthly basis by Aron for each respective party.
(i) The Crude Purchase Fee calculated under this Section 6.4 shall be
incorporated under Schedule C as an amount due to Aron and, to the extent
necessary, Aron may convert such amount to a negative number for purposes of
achieving that result in making its calculations under Schedule C.
(i)    By deleting the text of Section 9.3(a) and replacing it with the
following:
(a) For any month, the “Net Crude Sales Volume” shall equal the greater of (A)
(1) the sum of (a) the Actual Month End Crude Volume for the prior month minus
(b) the Monthly Crude Procurement Purchase Volume, as defined in Schedule C, for
such month, minus (2) the Actual Month End Crude Volume for such month and (B)
zero.
(j)    By deleting the text of Section 10.1(a) preceding and replacing it with
the following:
(a) For each day, Aron will calculate a provisional payment (each an “Interim
Payment”) by applying the applicable Daily Prices to the Estimated Cumulative
Net Crude Sales and Estimated Daily Net Product Sales for that day, less the
Estimated Daily Crude Refund Value plus an estimate of Ancillary Costs for such
day to the extent not directly invoiced to the Company, in the manner
illustrated on Schedule G and using Best Available Inventory Data; provided that
if inventory data have not been reported on any day within a two (2) Business
Day period, Aron will use the inventory data for the day occurring during the
thirty (30) day period preceding such calendar day that results in the largest
Estimated Daily Net Crude Sales or the smallest Estimated Daily Net Product
Sales (as the case may be); provided that, if Aron determines that any inventory
data it has used in such determination was inaccurate, then Aron may, at its
option, adjust future Interim Payments to take account of any corrected
inventory data. Schedule U hereto provides, for illustrative purposes only,
hypothetical examples of how Aron shall make the foregoing calculation.


The "Interim Payment" shall be an amount equal to the value of the Estimated
Daily Net Product Sales based on the applicable daily prices minus the sum of
the value of the Estimated Cumulative Net Crude Sales based on the applicable
Daily Prices, less the Estimated Daily Crude Refund Value, plus the estimated
Ancillary Costs for such day. If this is a negative amount, the absolute value
will represent an amount

5

--------------------------------------------------------------------------------


payable to Aron and if this is a positive amount, it will represent an amount
payable to the Company.


(k)    By deleting the text of Section 10.1(c)(i) and replacing it with the
following:
(i) “Estimated Daily Net Crude Sales” for any day shall be the estimate for that
day of the Crude Oil volume that equals (A) the total of (v) the aggregate
volume of Crude Oil measured at the meter before processing unit 1 at the
Refinery, at the end of such day, plus (w) the aggregate volume of Crude Oil
measured at the meter before processing unit 2 at the Refinery, at the end of
such day, minus (x) the Adjustment Amount, provided that the Adjustment Amount
shall be the most recent amount available, minus (y) the aggregate volume of the
Transported Quantities to the Refinery at the end of such day by the Company,
plus (z) the aggregate volume of the Transported Quantities from the Refinery at
the end of such day by the Company multiplied by (B) the relevant daily “Payment
Factor” as indicated on Schedule G;
(l)    By deleting the text of Section 10.1(c)(ii) and replacing it with the
following:
(ii) “Estimated Daily Net Product Sales” for any day and Product shall be the
estimate for that day of the Product volume that equals (A) the total of (x) the
aggregate volume of such Product held in the Product Storage Facilities at the
end of such day, plus (y) the Daily Product Sales of such Product for such day,
minus (z) the aggregate volume of such Product held in the Product Storage
Facilities at the beginning of such day, multiplied by (B) the relevant daily
“Payment Factor” as indicated on Schedule G; and


(m)    By replacing, in their entirety, Schedules B-1, B-2, C, D-1, D-2, E, G,
H, P and V attached to the S&O Agreement with the Schedules B-1, B-2, C, D-1,
D-2, E, G, H, P and V attached hereto;
(n)    By inserting as a Schedule to S&O Agreement, between Schedules T and V, a
new Schedule U in the form of Schedule U attached hereto.
Section 2.02    References Within S&O Agreement. Each reference in the S&O
Agreement to “this Agreement” and the words “hereof,” “hereto,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the S&O
Agreement as amended by this Amendment.
Article III.Representations and Warranties
To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii)

6

--------------------------------------------------------------------------------



the execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the S&O Agreement, as amended hereby, constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
Article IV.Miscellaneous
Section 4.01    Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement remains in full force and effect and are hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future.
Section 4.02    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 4.03    Costs and Expenses. Each Party shall be responsible for any
costs and expenses incurred by such Party in connection with the negotiation,
preparation, execution and delivery of this Amendment and any other documents to
be delivered in connection herewith.
Section 4.04    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.
Section 4.05    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED
AND ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS
OF ANOTHER STATE.
Section 4.06    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 4.07    Effectiveness; Counterparts. This Amendment shall be binding on
the Parties as of the date on which it has been fully executed by the Parties.
This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

7

--------------------------------------------------------------------------------


Section 4.08    Interpretation. This Amendment is the result of negotiations
between and have been reviewed by counsel to each of the Parties, and is the
product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.


[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
S&O Agreement as of the date first above written.
J. ARON & COMPANY


By: /s/ Simon Collier
Name: Simon Collier
Title:


ALON SUPPLY, INC.


By: /s/ Shai Even
Name: Shai Even    
Title: Senior Vice President and CFO



8